Exhibit 10.1

 

EXECUTION COPY

 

SUPPORT AGREEMENT

 

SUPPORT AGREEMENT, dated as of February 6, 2006 (this “Agreement”), by and among
The Walt Disney Company, a Delaware corporation (“TWDC”), ABC Chicago FM Radio,
Inc., a Delaware corporation and a direct, wholly-owned subsidiary of TWDC
(“Spinco”), Citadel Broadcasting Corporation, a Delaware corporation
(“Company”), with respect to Sections 5, 7, 8 and 10 herein only, and Forstmann
Little & Co. Equity Partnership-VI, L.P. (“Equity VI”), Forstmann Little & Co.
Equity Partnership-VII, L.P. (“Equity VII”), Forstmann Little & Co. Subordinated
Debt and Equity Management Buyout Partnership-VII, L.P. (“Buyout VII”) and
Forstmann Little & Co. Subordinated Debt and Equity Management Buyout
Partnership-VIII, L.P. (“Buyout VIII” and, together, with Equity VI, Equity VII
and Buyout VII, the “Principal Stockholders”). Capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to them in the Merger
Agreement (as defined below).

 

W I T N E S S E T H

 

WHEREAS, TWDC, Spinco, Company and Alphabet Acquisition Corp., a Delaware
corporation and a direct, wholly-owned subsidiary of Company (“Merger Sub”) have
entered into an Agreement and Plan of Merger, dated as of the date hereof (as
the same may be amended or supplemented, the “Merger Agreement”), providing for,
among other things, the merger of Merger Sub with and into Spinco (the
“Merger”), upon the terms and subject to the conditions set forth in the Merger
Agreement;

 

WHEREAS, as of the date hereof, Equity VI beneficially owns 34,484,608 shares of
Company Common Stock, Equity VII beneficially owns 11,064,880 shares of Company
Common Stock, Buyout VII beneficially owns 21,662,812 shares of Company Common
Stock and Buyout VIII beneficially owns 9,065,403 (together, the “Company
Shares”) (such Company Shares, together with any other shares of capital stock
of Company acquired by the Principal Stockholders after the date hereof and
during the term of this Agreement (including through the exercise of any stock
options, warrants or similar instruments), being collectively referred to herein
as the “Subject Shares”);

 

WHEREAS, simultaneously with the execution hereof each Principal Stockholder
shall cause each record holder of such Principal Stockholder’s Subject Shares to
consent in writing, pursuant to Section 228 of the DGCL, to the issuance of
shares of Company Common Stock pursuant to the Merger, the approval of the
Merger and the other Transactions to which the Company is a party, without a
meeting, without prior notice and without a vote by executing a Principal
Stockholder Consent in the form of Exhibit A hereto covering all such record
holders’ Subject Shares and deliver such Principal Stockholder Consents to the
secretary of Company; and

 

WHEREAS, as a condition and inducement to their willingness to enter into the
Merger Agreement, TWDC and Spinco have requested that each Principal Stockholder
enter into this Agreement and take certain actions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained in this Agreement, the parties
hereto agree as follows:

 

Section 1. Representations and Warranties of Each Principal Stockholder. Each
Principal Stockholder hereby represents and warrants to TWDC and Spinco as
follows:

 

(a) Ownership. Each Principal Stockholder is the record and beneficial owner of,
and has good and valid title to, the Company Shares set forth opposite such
Principal Stockholder’s name on Schedule A attached hereto, free and clear of
any Encumbrances whatsoever. Each Principal Stockholder does not own, of record
or beneficially, any shares of capital stock of Company other than the Subject
Shares. Each Principal Stockholder has the sole right to vote such Company
Shares, and none of such Company Shares is subject to any voting trust or other
agreement, arrangement or restriction with respect to the voting of such Company
Shares, except as contemplated by this Agreement.

 

(b) Authority; No Conflict. Each Principal Stockholder is a limited partnership
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization and has all requisite power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby. This
Agreement has been duly executed and delivered by the Principal Stockholders and
constitutes a valid and binding obligation of the Principal Stockholders
enforceable against the Principal Stockholders in accordance with its terms,
subject to (i) bankruptcy, insolvency, moratorium and other similar laws now or
hereafter in effect relating to or affecting creditors’ rights generally, and
(ii) general principles of equity (regardless of whether considered in a
proceeding at law or in equity). The execution and delivery of this Agreement
does not, and the consummation of the transactions contemplated hereby and
compliance with the terms hereof will not, conflict with, result in any
violation of, or constitute (with or without notice or lapse of time or both) a
default under, any provision of any trust agreement, loan or credit agreement,
bond, note, mortgage, indenture, lease, partnership agreement or other contract,
agreement, obligation, commitment, arrangement, understanding, instrument,
permit, concession, franchise or license or any statute, law, ordinance, rule,
regulation, judgment, order, notice or decree applicable to any Principal
Stockholder or to any of such Principal Stockholder’s property or assets, except
for any of the foregoing as would not reasonably be expected to prevent such
Stockholder from performing its obligations under this Agreement.

 

(c) No Filings; Consents. Other than as required under the applicable
requirements of the Securities Exchange Act of 1934, as amended and including
any regulations promulgated thereunder, no consents or approvals of or filings
or registrations with any Governmental Authority are necessary in connection
with (i) the execution and delivery by the Principal Stockholders of this
Agreement and (ii) the performance by the Principal Stockholders of their
respective obligations under this Agreement, including the delivery of the
Principal Stockholder Consent by each Principal Stockholder pursuant to
Section 3(a) hereof.

 

2



--------------------------------------------------------------------------------

(d) Litigation. There is no action, suit, investigation, complaint or other
proceeding pending against any Principal Stockholder or, to the knowledge of the
Principal Stockholders, threatened against any Principal Stockholder or any
other Person that restricts in any material respect or prohibits (or, if
successful, would restrict or prohibit) the exercise by any party or beneficiary
of its rights under this Agreement or the performance by any party of its
obligations under this Agreement.

 

Section 2. Representations and Warranties of TWDC and Spinco. TWDC and Spinco
hereby represent and warrant to the Principal Stockholders that TWDC and Spinco
have all requisite corporate power and authority to enter into this Agreement
and to consummate the transactions contemplated hereby. This Agreement has been
duly authorized, executed and delivered by each of TWDC and Spinco and
constitutes a valid and binding obligation of TWDC and Spinco, enforceable
against TWDC and Spinco in accordance with its terms, subject to (i) bankruptcy,
insolvency, moratorium and other similar laws now or hereafter in effect
relating to or affecting creditors’ rights generally, and (ii) general
principles of equity (regardless of whether considered in a proceeding at law or
in equity). The execution and delivery of this Agreement does not, and the
consummation of the transactions contemplated hereby and compliance with the
terms hereof will not, conflict with, result in any violation of, or constitute
(with or without notice or lapse of time or both) default under, any provisions
of the certificate of incorporation or bylaws of TWDC or Spinco or any trust
agreement, loan or credit agreement, bond, note, mortgage, indenture, lease or
other contract, agreement, obligation, commitment, arrangement, understanding,
instrument, permit, concession, franchise or license or any statute, law,
ordinance, rule, regulation, judgment, order, notice or decree applicable to
TWDC, Spinco or any of their respective property or assets, except for any of
the foregoing as would not reasonably be expected to prevent such Stockholder
from performing its obligations under this Agreement.

 

Section 3. Covenants of Each Principal Stockholder. Each Principal Stockholder
agrees with TWDC and Spinco as follows:

 

(a) If, for any reason, there is a meeting of the Company Stockholders or at any
adjournment thereof or in any other circumstances upon which a vote, consent or
other approval of stockholders is sought, such Principal Stockholder shall
direct the voting of (or cause to be voted) its Subject Shares against (i) any
Company Acquisition Proposal, reorganization, joint venture, recapitalization,
dissolution, liquidation or winding up of or by Company or any of its
Subsidiaries and (ii) any amendment of the certificate of incorporation or
bylaws of Company or other proposal or transaction involving Company or any of
its Subsidiaries which amendment or other proposal or transaction would or could
reasonably be expected to impede, frustrate, prevent, nullify or result in a
material breach of any representation, warranty or covenant or any other
obligation or agreement of Company under or with respect to, the Merger, the
Merger Agreement or any of the Transactions to which the Company is a party or
transactions contemplated by this Agreement. Each Principal Stockholder shall
not, and shall not permit the record holder of any of its Subject Shares to,
commit or agree to take any action inconsistent with the foregoing.

 

3



--------------------------------------------------------------------------------

(b) Each Principal Stockholder agrees not to, directly or indirectly, transfer,
sell, assign, exchange, pledge or otherwise dispose of (including by gift) or
encumber (collectively, “Transfer”) any of the Subject Shares, or to make any
offer or agreement relating thereto, at any time prior to the termination of
this Agreement, except to any affiliate of such Principal Stockholder who agrees
in writing to be bound by the terms of this Agreement as though such affiliate
were a party hereto. Furthermore, the Principal Stockholders shall not, except
as contemplated by this Agreement, directly or indirectly, grant any proxies or
powers of attorney with respect to the Subject Shares, deposit the Subject
Shares into a voting trust or enter into a voting agreement or any other
arrangement with respect to the Subject Shares and shall not commit or agree to
take any of the foregoing actions. In furtherance of the foregoing, each
Principal Stockholder agrees that any Transfer in violation of this Agreement
shall be null and void and of no force or effect.

 

(c) Each Principal Stockholder shall be deemed to be a representative at all
times for purposes of Section 6.4 of the Merger Agreement (regardless of whether
such Principal Stockholder is in fact a representative at the relevant time) and
shall comply with the terms of Section 6.4(a) of the Merger Agreement.

 

(d) Each Principal Stockholder shall use reasonable efforts to promptly cause
the following legend to be conspicuously noted on each certificate representing
the Subject Shares:

 

“The shares represented by this certificate are subject to a Support Agreement
dated as of February 6, 2006. The Support Agreement restricts the
transferability of the shares represented by this certificate.”

 

(e) Each Principal Stockholder shall not issue any press release or make any
other public statement with respect to the Merger Agreement, the Merger, any
other transactions contemplated hereby or the Transactions without the written
consent of TWDC (which consent shall not be unreasonably withheld or delayed),
except as may be required by applicable Law or Order entered against such
Principal Stockholder or by obligations pursuant to any listing agreement with
any national securities exchange, in which case the Principal Stockholder
proposing to issue such press release or order such public announcement shall
use its reasonable efforts to consult in good faith with TWDC before making any
such public announcements.

 

(f) Each Principal Stockholder hereby consents to and adopts and approves the
actions taken by the Company Board of Directors in adopting, approving and
declaring advisable this Agreement, the Merger Agreement, the Merger, the
issuance of shares of Company Common Stock pursuant to the Merger and the other
Transactions contemplated hereby or thereby.

 

Section 4. Principal Stockholder Capacity. Each Principal Stockholder enters
into this Agreement solely in such Principal Stockholder’s capacity as the
record and/or beneficial owner of the Subject Shares. Nothing in this Agreement
shall limit or affect any actions taken by partners of any Principal Stockholder
in such individual’s capacity as an officer or director of Company.

 

4



--------------------------------------------------------------------------------

Section 5. Stop Transfer. Company agrees with, and covenants to, TWDC and Spinco
that Company shall instruct its transfer agent not to register the transfer of
any certificate representing any Principal Stockholder’s Subject Shares in
violation of this Agreement.

 

Section 6. No Ownership Interest. Except as expressly set forth in this
Agreement, nothing contained in this Agreement shall be deemed to vest in either
TWDC or Spinco any direct or indirect ownership or incidence of ownership of or
with respect to any Subject Shares. All rights, ownership and economic benefits
of and relating to any Subject Shares shall remain and belong to the Principal
Stockholders, and neither TWDC nor Spinco shall have any authority to exercise
any power or authority to manage, direct, superintend, restrict, regulate,
govern or administer any of the policies or operations of Company or exercise
any power or authority to direct any Principal Stockholders in the voting of any
of the Subject Shares, except as otherwise expressly provided in this Agreement.

 

Section 7. Assignment. Neither this Agreement nor any of the rights, interests
or obligations hereunder shall be assigned, in whole or in part (whether by
operation of law or otherwise), by any Principal Stockholder or Company, on the
one hand, without the prior written consent of TWDC nor by TWDC or Spinco, on
the other hand, without the prior written consent of each Principal Stockholder,
and any attempt to make any such assignment without such consent shall be null
and void, except that TWDC or Spinco may assign, in its sole discretion, any or
all of its rights, interests and obligations hereunder to any of its respective
direct or indirect wholly owned Subsidiaries. Subject to the preceding sentence,
this Agreement will be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and assigns.

 

Section 8. Termination. This Agreement shall terminate upon the earliest of
(i) the Effective Time and (ii) the termination of the Merger Agreement in
accordance with its terms; provided, however, that any such termination shall
not relieve any party of any liability of such party arising as a result of the
intentional breach of this Agreement prior to such termination.

 

Section 9. Additional Matters. Each Principal Stockholder shall use reasonable
efforts to take, or cause to be taken, all actions, and to do, or cause to be
done, and to assist and cooperate with the other parties in doing, all things
reasonably requested by TWDC from such Principal Stockholder to consummate and
make effective, in the most expeditious manner practicable, the Merger, the
other transactions contemplated hereby and the Transactions. Each Principal
Stockholder shall, and shall cause the record holder of its Subject Shares to,
from time to time, execute and deliver, or cause to be executed and delivered,
such additional or further consents, documents and other instruments as TWDC or
Spinco may reasonably request for the purpose of effectively carrying out the
transactions contemplated by this Agreement and the Merger Agreement.

 

5



--------------------------------------------------------------------------------

Section 10. General Provisions.

 

(a) Modification. No supplement, modification or amendment of this Agreement
will be binding unless made in a written instrument that is signed by all of the
parties hereto and that specifically refers to this Agreement.

 

(b) Costs and Expenses. All costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses.

 

(c) Notice. All notices and other communications hereunder shall be in writing
and shall be deemed given upon receipt by the parties. All notices hereunder
shall be delivered to TWDC in accordance with Section 9.2 of the Merger
Agreement and to the Principal Stockholders at their respective addresses set
forth on Schedule A hereto.

 

(d) Interpretation. Words herein in the singular shall be held to include the
plural and vice versa and words of one gender shall be held to include the other
genders as the context requires. The terms “hereof,” “herein,” and “herewith”
and words of similar import herein (or in the Merger Agreement or any Ancillary
Agreement) shall, unless otherwise stated, be construed to refer to this
Agreement (or the Merger Agreement or applicable Ancillary Agreement) taken as a
whole (including all of the schedules and exhibits thereto) and not to any
particular provision of this Agreement (or the Merger Agreement or such
Ancillary Agreement). Section references are to the Sections of this Agreement
unless otherwise specified. The word “including” and words of similar import
when used in this Agreement (or the Merger Agreement or the applicable Ancillary
Agreement) means “including, without limitation,” unless the context otherwise
requires or unless otherwise specified. Unless expressly stated to the contrary
in this Agreement, the Merger Agreement or in any Ancillary Agreement, all
references to “the date hereof,” “the date of this Agreement,” “hereby” and
“hereupon” and words of similar import shall all be references to February 6,
2006 (or the date of which the Merger Agreement or relevant Ancillary Agreement
is first entered into, as the case may be) regardless of any amendment or
restatement hereof (or thereof). The parties have participated jointly in the
negotiation and drafting of this Agreement, and in the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties, and no presumption or burden of proof
shall arise favoring or disfavoring any party hereto by virtue of the authorship
of any provisions of this Agreement.

 

(e) Counterparts. This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each party and
delivered to the other parties, it being understood that all the parties need
not sign the same counterpart.

 

(f) Entire Agreement; No Third Party Beneficiaries. This Agreement (including
the documents and the instruments referred to herein) (i) constitutes the entire
agreement and supersedes all prior agreements and understandings, both written
and oral, among the parties with respect to the subject matter hereof and
(ii) is not intended to confer upon any person other than the parties hereto any
rights or remedies hereunder.

 

6



--------------------------------------------------------------------------------

(g) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without giving effect to the
principles of conflicts of law thereof.

 

(h) Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement, in addition to any other remedy to
which they are entitled at law or in equity. The parties hereby (i) submit to
the jurisdiction of any federal or state court sitting in the State of Delaware,
(ii) agree not to object to venue in such courts or to claim that such forum is
inconvenient and (iii) agree that notice or the service of process in any
proceeding shall be properly served or delivered if delivered in the manner
contemplated by Section 10(c) hereof. In addition, each of the parties hereto
waives any right to trial by jury with respect to any claim or proceeding
related to or arising out of this Agreement or any of the transactions
contemplated hereby. Without limiting the generality of the foregoing, the
parties hereto expressly agree that the obligations of Stockholder set forth in
Section 3 hereof shall be subject to the foregoing provisions of this
Section 10(h).

 

(i) Severability. This Agreement shall be deemed severable; the invalidity or
unenforceability of any term or provision of this Agreement shall not affect the
validity or enforceability of the balance of this Agreement or of any other term
hereof, which shall remain in full force and effect. If of any of the provisions
hereof are determined to be invalid or unenforceable, the parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible.

 

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, TWDC, Spinco, Company and the Principal Stockholders have
caused this Agreement to be signed by their respective officers thereunto duly
authorized, all as of the date first written above.

 

THE WALT DISNEY COMPANY

By:

 

/s/ Thomas O. Staggs

--------------------------------------------------------------------------------

Name:

 

Thomas O. Staggs

Title:

 

Senior Executive Vice President,

Chief Financial Officer

ABC CHICAGO FM RADIO, INC.

By:

 

/s/ David K. Thompson

--------------------------------------------------------------------------------

Name:

 

David K. Thompson

Title:

 

Vice President

CITADEL BROADCASTING CORPORATION

By:

 

/s/ Farid Suleman

--------------------------------------------------------------------------------

Name:

 

Farid Suleman

Title:

 

Chief Executive Officer

FORSTMANN LITTLE & CO. EQUITY PARTNERSHIP-VI, L.P.

By:

 

/s/ T. Geoffrey McKay

--------------------------------------------------------------------------------

Name:

  T. Geoffrey McKay

Title:

 

General Partner



--------------------------------------------------------------------------------

FORSTMANN LITTLE & CO. EQUITY PARTNERSHIP-VII, L.P.

By:

 

/s/ T. Geoffrey McKay        

--------------------------------------------------------------------------------

Name:

 

T. Geoffrey McKay

Title:

 

General Partner

FORSTMANN LITTLE & CO. SUBORDINATED DEBT AND EQUITY MANAGEMENT BUYOUT
PARTNERSHIP-VII, L.P.

By:

 

/s/ T. Geoffrey McKay        

--------------------------------------------------------------------------------

Name:

 

T. Geoffrey McKay

Title:

 

General Partner

FORSTMANN LITTLE & CO. SUBORDINATED DEBT AND EQUITY MANAGEMENT BUYOUT
PARTNERSHIP-VIII, L.P.

By:

 

/s/ T. Geoffrey McKay        

--------------------------------------------------------------------------------

Name:

 

T. Geoffrey McKay

Title:

 

General Partner

 

Support Agreement

Counterpart Signature Page